Citation Nr: 1044399	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  00-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for disease of the teeth 
and gums.

2.  Entitlement to service connection for headaches as secondary 
to service-connected nasal trauma.

3.  Entitlement to service connection for sinusitis/rhinitis and 
nosebleeds as secondary to service-connected nasal trauma.

4.  Entitlement to service connection for lumbosacral strain.

5.  Entitlement to service connection for residuals of a neck 
injury to include degenerative joint disease.

6.  Entitlement to a compensable rating for nasal trauma.

7.  Entitlement to initial compensable ratings for scars of the 
face and feet.

8.  Entitlement to an effective date earlier than May 20, 1999, 
for the grant of service connection for right ankle lateral 
ligament complex injury.

9.  Entitlement to an effective date earlier than November 9, 
1998, for a 50 percent rating for calluses, dorsum of bilateral 
feet to include bilateral dorsal osteotomies of the fifth 
metatarsals, bilateral excision of the proximal phalanx of the 
fifth toes and bilateral partial syndactyly between the fourth 
and fifth toes, antalgic gait with instability and mild 
degenerative joint disease of the subtalar joint bilaterally.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The case was most recently before the Board in March 2007.  At 
that time, the Board denied an application to reopen a claim for 
an effective date earlier than December 31, 1997, for the award 
of a 10 percent rating for pseudofolliculitis barbae.  The Board 
dismissed a claim that a September 13, 1998, rating decision was 
clearly and unmistakably erroneous in assigning an effective date 
of December 31, 1997, for a 10 percent rating for 
pseudofolliculitis barbae.  The Board reopened previously denied 
claims of service connection for residuals of a neck injury to 
include degenerative joint disease and for lumbosacral strain on 
the account of receiving new and material evidence.  Lastly, the 
Board remanded the two reopened claims and the other seven claims 
identified on the title page to the agency of original 
jurisdiction (AOJ) for additional development.

In the March 2007 decision, the Board referred a claim of service 
connection for irritable bowel syndrome to the AOJ.  It does not 
appear that this issue has been addressed and it is again 
referred to the AOJ.

In April 2007, the Veteran submitted a statement that was 
construed as a motion for reconsideration of the March 2007 Board 
decision for the denial of the application to reopen a claim for 
an effective date earlier than December 31, 1997, for the award 
of a 10 percent rating for pseudofolliculitis barbae.  The Board 
denied the motion for reconsideration in October 2010.

(The decision below addresses the Veteran's claims of service 
connection for dental disease, headaches, and sinusitis/rhinitis 
and nosebleeds.  The decision also addresses the two rating 
issues and the two effective date issues.  The claims of service 
connection pertaining to the lumbar and cervical spine are 
addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran has restorable and missing replaceable teeth 
without loss of substance of maxilla or mandible; impairment of 
the mandible or loss of a portion of the ramus or maxilla is not 
shown.

2.  It is as likely as not that service-connected nasal trauma 
caused the Veteran's headaches.

3.  It is as likely as not that service-connected nasal trauma 
caused the Veteran's sinusitis/rhinitis and nosebleeds.

4.  The Veteran's service-connected nasal trauma has not resulted 
in a 50 percent obstruction of the nasal passages on both sides 
or complete obstruction on one side.

5.  Since May 9, 2008, the Veteran's scars on the face have been 
manifested by two characteristics of disfigurement, which are a 
scar that is at least one-quarter inch (.6 cm.) wide and a 
depressed surface contour.

6.  By a July 1993 decision, the RO denied the Veteran's petition 
to reopen a claim of service connection for a right ankle 
disability and disability of the feet.  The Veteran did not 
appeal the decision.

7.  A September 29, 1998 VA x-ray report forms a basis for an 
informal petition to reopen a claim of service connection for a 
right ankle disability.

8.  A September 29, 1998 VA x-ray report forms a basis for an 
informal petition to reopen a claim of service connection 
disability of the feet.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability 
for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 
4.150 (2010).

2.  The Veteran has headaches that are proximately due to or the 
result of service-connected nasal trauma.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010); 
38 C.F.R. § 3.310 (2006).

3.  The Veteran has sinusitis/rhinitis and nosebleeds that are 
proximately due to or the result of service-connected nasal 
trauma.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010); 38 C.F.R. § 3.310 (2006).

4.  The criteria for a compensable rating for service-connected 
nasal trauma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, 
Diagnostic Code 6502 (2010).

5.  Effective May 9, 2008, the criteria for a 30 percent rating 
for service-connected scars of the feet and face have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2008); 
38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2002).

6.  A July 1993 RO decision, which denied a petition to reopen a 
claim of service connection for a right ankle disability and 
disability of the feet, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1993).

7.  An effective date of September 29, 1998, is warranted for the 
award of service connection for right ankle lateral ligament 
complex injury.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.157, 3.400 (2010).

8.  An effective date of September 29, 1998, is warranted for the 
award of a 50 percent rating for calluses, dorsum of bilateral 
feet to include bilateral dorsal osteotomies of the fifth 
metatarsals, bilateral excision of the proximal phalanx of the 
fifth toes and bilateral partial syndactyly between the fourth 
and fifth toes, antalgic gait with instability and mild 
degenerative joint disease of the subtalar joint bilaterally.  
38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.157, 
3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000, during the pendency of this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2010).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, when the case was in remand status.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the veteran to provide 
any evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

The Veteran's claims were filed prior to the enactment of the 
VCAA.  Additionally, the RO initially adjudicated the claims 
prior to the enactment of the VCAA.  Although pre-adjudicatory 
VCAA notice was not possible, the United States Court of Appeals 
for Veterans Claims (Court) has held that, in cases such as this 
one, the Veteran has the right to subsequent content-complying 
notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through a March 2007 notice letter, the Veteran and his 
representative were notified of the information and evidence 
needed to substantiate the Veteran's claims.  This was done 
pursuant to the Board's March 2007 remand.  The letter included 
notice regarding claims of service connection (including service 
connection on a secondary basis) and claims for an increase.  The 
March 2007 letter also provided the Veteran with the general 
criteria for assigning disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although 
the complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly re-
adjudicated in August 2009, which followed the March 2007 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the March 2007 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the Veteran was notified that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the issues on appeal for 
further notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issues on 
appeal (other than the lumbar spine and cervical spine claims 
that are addressed in the remand section).  The Veteran's service 
treatment records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical Center 
(VAMC) in New Orleans, Louisiana, and the VA outpatient clinic in 
Corpus Christi, Texas.  Records from multiple private treatment 
providers identified by the Veteran have also been obtained.  
Additionally, the Veteran was afforded a hearing before the Board 
in July 2006, the transcript of which is of record.  Moreover, 
the Veteran was provided multiple VA examinations in connection 
with his claims, the reports of which are of record.  The 
examination reports contain sufficient evidence regarding the 
diagnoses and origin of the Veteran's dental disease, headaches, 
sinusitis/rhinitis, and nosebleeds, and the possible effects that 
his other service-connected disabilities have on the 
disabilities.  The reports also contain sufficient evidence by 
which to evaluate the Veteran's nasal trauma and scars of the 
feet and face in the context of the rating criteria.  An 
examination is not necessary for the effective date claims as 
they are predicated on when previously denied claims became final 
and when subsequent claims were filed.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

II. Analysis

A. Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a non-service-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there 
has been an amendment to the provisions of 38 C.F.R. § 3.310.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310 (2010)).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court 1995 
ruling in Allen, it was made clear in the comments to the 
regulation that the 2006 changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which strongly suggests that the 
revision amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claims were pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, which version favors the claimant.  
See 38 C.F.R. § 3.310 (2006).

Dental Disease

The Veteran asserts that he has dental disease as a result of his 
active military service.  Specifically, he states that he 
underwent dental treatment in service, particularly to fix 
cavities.  Thus, the Veteran contends that service connection is 
warranted.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. 
§ 3.381 (2010).  Otherwise, dental disabilities are compensable 
for rating purposes under 38 C.F.R. § 4.150 (Schedule of 
ratings-dental and oral conditions).  Such disabilities include 
impairment of the mandible, loss of a portion of the ramus, and 
loss of a portion of the maxilla.  Compensation is available for 
loss of teeth only if such is due to loss of substance of body of 
maxilla or mandible.  38 C.F.R. § 4.150 (Diagnostic Codes 9900-
9916) (2010).

An October 2000 rating decision denied the Veteran's dental 
claim.  It is clear from the decision that the RO considered 
service connection for compensation purposes only and not for 
treatment purposes when the claim was denied.

A review of the Veteran's service treatment records reveals that 
the Veteran's entrance examination was conducted in June 1970.  
The Veteran reported having a history of severe tooth and gum 
trouble.  It was noted on the report of medical history that he 
had carious teeth.  However, it does not appear that a dental 
examination was conducted at that time.  A July 1971 dental 
checkup and subsequent dental treatment records show that teeth 
1, 16, 17, and 32 were missing.  Teeth 3, 19, and 30 were carious 
and they were treated including the capping of teeth.  The 
Veteran's May 1973 separation examination report does not include 
a dental examination.

Post-service records include an April 1975 VA dental record that 
notes that a tentative treatment plan to restore caries and 
extract teeth 17, 18, and 32.  A February 1986 VA dental record 
notes that the Veteran had teeth 1, 2, 16, 17, 30, and 32 
extracted.

Pursuant to the Board's March 2007 remand, the Veteran underwent 
VA dental examination in June 2008.  The Chief of Dental Service 
at the New Orleans VAMC reviewed the Veteran's medical history 
and examined the Veteran.  Teeth 1, 2, 3, 15, 16, 17, 18, 30, 31, 
and 32 were missing.  Tooth 9 had been restored and tooth 19 had 
been defectively restored.  A cancer screen was normal.  There 
was slight popping on the right temporomandibular joint.  No pain 
was reported on opening and the Veteran stated that he does have 
discomfort when chewing hard foods.  There was no evidence of 
mobility of teeth or radiographic evidence of abnormal amounts of 
bone loss.  Fair oral hygiene was demonstrated.  The examiner 
provided a diagnosis of caries, calculus, missing teeth, 
gingivitis, and a defective restoration of tooth 19.  The 
examiner gave the opinion that there appears to be no adverse 
dental condition that can be linked to the Veteran's active 
military duty.  The examiner stated that the Veteran is in need 
of routine dental care.  In January 2009, the examiner provided 
an addendum to the report indicating that the records pertaining 
to the Veteran's in-service nasal trauma were reviewed.  Based on 
the information, the examiner stated that it is highly unlikely 
to nonexistent that the nasal trauma caused the Veteran's past or 
present tooth or gingival gum problems.

In consideration of the evidence of record, the Veteran does not 
have a dental disability that may be service connected for 
compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150.  Several 
teeth were missing or extracted during military service and other 
carious teeth were treated; however, they are replaceable or 
restorable missing teeth, which may only be considered service 
connected for the purpose of establishing eligibility for 
outpatient dental treatment.  The record does not suggest that 
the Veteran has a dental disease due to loss of substance of the 
maxilla or mandible, or that there is impairment of the mandible.  
Consequently, service connection for dental disease for 
compensation purposes is not warranted.

(The Veteran has implied that he wishes to obtain treatment for 
his dental problems.  It appears that the Veteran will be able to 
obtain VA outpatient dental care according to the June 2008 VA 
examiner.  The examiner stated that the Veteran was under the 
belief that he did not qualify for dental benefits, but the 
examiner explained to him that he did have benefits because he 
was 100 percent service connected and that he would be "taken 
care of in the VA dental system."  Additionally, shortly after 
the examination, the Veteran was seen for dental treatment at the 
New Orleans VAMC.)

For all the foregoing reasons, the Board finds that the claim of 
service connection for dental disease for compensation purposes 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

Headaches, Sinusitis, Rhinitis, and Nosebleeds

The Veteran was awarded service connection for nasal trauma in 
October 1973.  Service treatment records showed that x-rays were 
taken of the Veteran's nose in October 1970 to rule out a 
fracture of the nose.  In March 1971, he was treated for a hurt 
nose and trouble breathing after playing basketball in Fort Hood, 
Texas.  An August 1973 VA ear, nose and throat (ENT) examination 
noted complaints of occasional blocking of the nose.  Examination 
of the nose showed a minimal deformity of the bony structure of 
the nose.  Septum seemed to be in the midline and there was not 
apparent obstruction in the nose.  The diagnosis was mildly 
symptomatic nasal trauma.

The Veteran's service-connected nasal trauma has generally been 
evaluated for symptomatology related to deviation of the nasal 
septum.  See 38 C.F.R. § 4.97 (Diagnostic Code 6502) (2010).  The 
evaluation of this disability is addressed later in the decision.  
However, the Veteran contends that his service-connected nasal 
trauma has caused or aggravated his sinusitis, rhinitis, and 
nosebleeds, as well as headaches.  Given the Veteran's 
contentions, the claim of service connection for headaches and 
the claim of service connection for sinusitis/rhinitis and 
nosebleeds are best addressed together.

None of the claimed secondary disabilities or symptoms was 
described in the service treatment records or at the August 1973 
VA ENT examination.  At a March 1993 nose and sinuses 
examination, the Veteran's "subjective" complaints of headaches 
and sinusitis were noted by the examiner.  The diagnosis was 
allergic rhinitis, and sinusitis was to be ruled out.  No opinion 
was offered as to any relationship between the subjective 
complaints and service-connected nasal trauma.  A May 1998 VA 
examination report showed a normal nose examination.  A July 1999 
VA examiner diagnosed the Veteran with chronic maxillary, 
ethmoid, sphenoid, and right frontal sinusitis, along with a 
deviated nasal septum and allergic rhinitis.  This was based on 
examination and a May 1990 VA CT sinus scan.  The examiner also 
noted that the Veteran underwent septoplasty and endoscopic sinus 
surgery in June 1999 for the deviated septum and sinusitis.  The 
examiner did not comment on the origin of the sinusitis.

In April 2001, the Veteran underwent VA examination of his nose.  
He reported complaints of headaches, sinusitis, rhinitis, and 
nosebleeds.  The examiner diagnosed the Veteran with allergic 
rhinitis, mild nasal septal deviation with obstruction on the 
left side, and a history of chronic ethmoid and maxillary 
sinusitis.  A June 2001 VA general medical examination report 
includes a diagnosis of chronic allergic rhinitis.  VA treatment 
records dated during the pendency of the claim show treatment for 
headaches, allergic rhinitis, and a history of sinusitis.  

In March 2007, the Board remanded the claims for additional 
medical examination and opinion regarding the etiology of any 
diagnosed headaches, sinusitis/rhinitis, and nosebleeds.  In May 
2008, a VA neurological examination was conducted.  The examiner 
noted the Veteran's complaint of headaches, but no active 
neurologic disorder was found.  The same examiner reexamined the 
Veteran in September 2008.  The examiner noted a medical history 
and diagnosed the Veteran with daily headaches.  The examiner 
gave the opinion that the onset of the headaches was following 
injuries to the neck and fracture to the nose sustained in basic 
training.  The examiner stated that the headaches are likely to 
be related to injuries sustained in the early 1970s and 
exacerbated by stress and depression.

In December 2008, the Veteran underwent VA examination in 
connection with the two claims.  A VA physician provided an 
opinion report that addressed the claims.  An addendum to the 
report reflects that the examiner reviewed the evidence in the 
claims file.  The examiner listed the Veteran's diagnoses as 
headaches, sinusitis, rhinitis, and nosebleeds.  The examiner 
stated that the Veteran has documented diagnoses of sinusitis, 
rhinitis, and nosebleeds.  It was also noted that headaches are a 
subjective symptom.  In addressing the salient question, the 
examiner stated that as nasal trauma frequently causes septal 
deviations, and the Veteran had a septal deviation, it is more 
likely than not that the nasal trauma aggravated or caused the 
nosebleeds and the rhinitis/sinusitis, which may in turn have 
caused the headaches.  The examiner noted, however, that after 
the septoplasty in 1999, the effect of the nasal trauma should 
have been negated and the persistence of the disease after that 
date is the result of the Veteran's allergies.  Despite the 
examiner's initial statement regarding causation, he also stated 
that it is more likely than not that multiple allergies is the 
predominant etiology of the nasal and sinus complaints, as well 
as any resultant headaches.  The examiner reiterated that the 
nasal trauma should have ceased being a significant factor in the 
Veteran's symptoms after the 1999 septoplasty.

The December 2008 VA examiner's opinion appears to support the 
Veteran's claims.  The examiner determined that it is more likely 
than not that the nasal trauma aggravated or caused the 
nosebleeds and the rhinitis/sinusitis, which may in turn have 
caused the headaches.  Significantly, the examiner also indicated 
that the June 1999 septoplasty was an ameliorative surgery that 
eliminated the link between the secondary disabilities and 
symptoms and the nasal trauma.  However, the Veteran continued to 
carry a diagnosis of deviated nasal septum subsequent to the June 
1999 surgery.  For instance, the April 2001 VA examiner provided 
a diagnosis of mild nasal septal deviation.  Thus, the December 
2008 VA examiner's statement that the surgery should have ceased 
to be a significant factor regarding the secondary disabilities 
and symptoms appears to be questionable.  That is, it does not 
appear that the Veteran's deviated nasal septum was completely 
healed.  Although the examiner pointed to allergies as another 
probable cause of the nosebleeds, rhinitis, sinusitis, and 
headaches, the evidence does not tend to show that the nasal 
trauma has no effect on the secondary disabilities and symptoms.  
Additionally, the September 2008 VA examiner came to the same 
conclusion concerning causation, at least as it pertained to 
headaches, when he opined that the onset of headaches was 
following the nasal trauma.

The Board finds that the evidence is at least in equipoise in 
regards to the relationship between the Veteran's service-
connected nasal trauma and his headaches, sinusitis/rhinitis, and 
nosebleeds.  When reasonable doubt is resolved in favor of the 
Veteran, the Board finds that it is as likely as not that his 
service-connected nasal trauma caused his headaches, and his 
sinusitis/rhinitis and nosebleeds.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, on a secondary basis under 
38 C.F.R. § 3.310 (2006), the Board finds that service connection 
is warranted for headaches, and for sinusitis/rhinitis and 
nosebleeds.

B. Rating Issues

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, as is the case with 
service-connected nasal trauma, VA must address the evidence 
concerning the state of the disability from the time period one 
year before the claim for an increase was filed until VA makes a 
final decision on the claim.  The Court has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  The claim for increase for nasal trauma was filed on 
December 31, 1997.

Where, as is the case for the Veteran's scars of the feet and 
face, the question for consideration is the propriety of the 
initial evaluation assigned, consideration of the medical 
evidence since the effective date of the award of service 
connection and consideration of the appropriateness of a staged 
rating are required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Service connection was awarded for scars of the face 
(and effectively for the feet) effective March 15, 2000.

Nasal Trauma

The Veteran asserts that his service-connected nasal trauma is 
more disabling than currently rated.  He contends that a 
compensable rating is warranted.  The Veteran's primary 
contention is that his nasal trauma has caused other 
disabilities-headaches, sinusitis, rhinitis, and nosebleeds.  
The Board has granted service connection for those disabilities 
and they will be evaluated by the AOJ in the first instance.

As indicated previously, the Veteran's service-connected nasal 
trauma has been evaluated as noncompensably (zero percent) 
disabling under Diagnostic Code 6502 for "deviation of the nasal 
septum."  Under that diagnostic code, a 10 percent rating is 
warranted where there is a 50 percent obstruction of the nasal 
passage on both sides or where there is complete obstruction on 
one side.  This is the highest assignable rating under the 
diagnostic code.  38 C.F.R. § 4.97 (Diagnostic Code 6502).

A review of the evidence of record reveals that a VA examination 
was conducted in May 1998.  At that time, the Veteran nasal 
septum was in midline and the air passages were open.  The 
impression was a normal nose examination.  The Veteran was 
examined again in connection with the claim in July 1999.  It was 
noted that he recently underwent a septoplasty in June 1999.  
Examination revealed a patent airway bilaterally.  There was a 
small inferior septal spur on the right and some mild deviation 
of the septum to the left, but the nasal area was improved from 
his preoperative status.

In April 2001, the Veteran underwent additional VA nasal 
examination.  The Veteran had mild nasal septum deviation.  There 
was 25 to 30 percent obstruction of the left nares.  The Veteran 
had some boggy turbinates bilaterally, but appeared to have a 
good airway on both sides.  Because the Veteran had only a 30 
percent obstruction on one side and not a total obstruction or 50 
percent obstruction on both sides, the results evidenced in the 
April 2001 examination report do not provide a basis for 
assigning a compensable rating.

Pursuant to the Board's remand, the Veteran underwent VA nasal 
examination in June 2008 in order to address the more recent 
nature of the disability.  Examination revealed that there were 
no signs of nasal obstruction or polyps.  There was no septal 
deviation.  X-rays taken in May 2008 were normal.  There were no 
bony abnormalities seen at that time.  A CT scan did not reveal 
obstructions.  In light of the absence of signs of nasal 
obstruction, the more recent VA examination report also does not 
provide a basis for assigning a compensable rating.  See 
38 C.F.R. § 4.97 (Diagnostic Code 6502).

VA treatment records associated with the claims file during the 
rating period document treatment for problems with the nasal 
area, including the June 1999 septoplasty.  The treatment records 
do not include a detailed description of obstructions or an 
absence of obstruction in the nasal area in a similar manner to 
that of the multiple VA examination reports.  The examination 
reports are the best evidence for evaluating the Veteran's 
disability in the context of the rating criteria.

In consideration of the evidence, the Board finds that the 
Veteran's nasal trauma has not resulted in a 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side at any point during the relevant rating 
period.  Without sufficient evidence of this symptomatology, a 
compensable rating is not warranted.  In light of this finding, 
the Board concludes that a compensable rating is not warranted 
for service-connected nasal trauma at any point of the rating 
period.

Scars of the Feet and Face

The Veteran asserts that his service-connected scars of the feet 
and face are more disabling than initially rated.  He contends 
that an initial compensable rating is warranted.  The Veteran 
states that the scars are painful and primarily has concerns 
regarding the appearance of the scars on the face.

At the time the claim concerning scars was filed, Diagnostic 
Code 7800 provided that a disfiguring scar of the head, face, or 
neck warrants a noncompensable evaluation for slight 
disfigurement, and a 10 percent evaluation if the disfigurement 
is moderate.  A 30 percent evaluation contemplates severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent rating 
is assigned for complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  A Note to Diagnostic Code 7800 provides that, 
when in addition to tissue loss and cicatrization there is marked 
discoloration, color change, or the like, a 50 percent evaluation 
may be increased to 80 percent, a 30 percent evaluation may be 
increased to 50 percent, and a 10 percent evaluation may be 
increased to 30 percent.  38 C.F.R. § 4.118 (Diagnostic 
Code 7800) (2002).

Non-burn scars could also be evaluated as 10 percent disabling 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118 (Diagnostic Code 7803) (2002).  A 
10 percent rating was also warranted for superficial scars that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118 (Diagnostic Code 7804) (2002).  Additionally, scars could 
be rated on limitation of function of the affected part.  
38 C.F.R. § 4.118 (Diagnostic Code 7805) (2002).

Effective August 30, 2002, substantive changes were made to the 
schedular criteria for evaluating disabilities involving the 
skin.  67 Fed. Reg. 49590-99 (July 31, 2002).  VA must consider 
the Veteran's scar evaluation under each set of criteria, with 
consideration of revised criteria no sooner than the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. 
Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 
2003).

Diagnostic Codes 7800 to 7805 contain the revised criteria for 
evaluating scars.  The rating criteria for disfigurement of the 
head, face, or neck are set forth in Diagnostic Code 7800.  Under 
that diagnostic code, a 10 percent evaluation is warranted for 
scars of the head, face, and neck with one characteristic of 
disfigurement.  A 30 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with two 
or three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with four or five characteristics 
of disfigurement.  An 80 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118 (Diagnostic Code 7800) (2008).

Note 1, following Diagnostic Code 7800, provides that the eight 
characteristics of disfigurement are:  a scar 5 or more inches 
(13 or more cm) in length, scar at least one-quarter inch (0.6 
cm) wide at its widest part, surface contour of scar elevated or 
depressed on palpation, scar adherent to underlying tissue, skin 
hypo- or hyper-pigmented in an area exceeding six square inches 
(39 sq. cm), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches, underlying 
soft tissue missing in an area exceeding six square inches, and 
skin indurated and inflexible in an area exceeding six square 
inches.  Id.

Diagnostic Code 7801 allows for a 10 percent rating, or higher, 
for scars, other than on the head, face, or neck, that are deep 
or that cause limited motion, which are an area exceeding 6 
square inches (39 sq. cm.) or greater.  A note, following the 
criteria, defines a deep scar as one associated with underlying 
soft tissue damage.  Diagnostic Code 7802 provides for a maximum 
10 percent rating for scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited motion 
with an area of 144 square inches (929 sq. cm.) or greater.  A 
note, following the criteria, defines a superficial scar as one 
not associated with underlying soft tissue damage.  Under 
Diagnostic Code 7803, a maximum 10 percent rating is warranted 
for unstable superficial scars.  A note, following the criteria, 
defines an unstable scar as one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Diagnostic 
Code 7804 provides for a maximum 10 percent rating for 
superficial scars that are painful on examination.  Under 
Diagnostic Code 7805, scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 4.118 
(2008).

(During the pendency of the appeal, the rating schedule for 
evaluating scars was again revised and amended.  See 73 Fed. 
Reg. 54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply to 
all applications for benefits received by VA on or after that 
date.  Because the Veteran's claim was received prior to October 
23, 2008, the most recent revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the veteran's 
disability has increased since the last review.  Id.  No such 
request has been made.)

The evidence shows that the Veteran has a history of foot surgery 
and removal of a sebaceous facial cyst.  VA treatment records, 
dated from the award of service connection, document treatment 
for the feet and face.  However, the treatment primarily pertains 
to other symptomatology in those areas and not to the scars.

A VA scar examination was conducted in June 2003.  The Veteran 
had four scar marks on the face, three of which were near the 
left eye.  The scars measured approximately 1 cm. and were mostly 
circular in nature.  The scars were well healed, there was no 
adherence to underlying tissue, and there was not elevation or 
depression at present.  No inflammation, edema, or keloid 
formation was present.  On the right side of the face, there was 
a 3 cm. scar.  It also did not evidence any symptomatology.  
There was an additional 3 cm. scar mark on the back of the neck.  
The examiner stated that there was no disfigurement, no edema, no 
keloid formation, no inflammation, no tenderness, and no 
adherence to underlying tissue.  Scar marks were also identified 
on the Veteran's feet.  There was no tenderness, disfigurement, 
or any other symptom manifested by the scars on the feet.  The 
examiner provided diagnoses of status-post multiple sebaceous 
cyst excisions resulting in residual scars and a history of 
distal osteotomies of the bilateral feet resulting in scars.  The 
examiner commented that all the scars are noted to be well healed 
and no limitations were noted due to the present scars.

The Board finds that a compensable rating is not warranted for 
any of the identified scars of the feet and face based on the 
June 2003 VA examination.  Although multiple scars were 
identified, no symptomatology was associated with the scars to 
meet the criteria for a compensable rating under the former or 
revised rating criteria.  The scars were well healed, not painful 
on examination, not disfiguring (including an absence of 
characteristics of disfigurement), and they did not cover an area 
that would warrant a compensable rating.

Pursuant to the Board's March 2007 remand, the Veteran underwent 
additional VA examination of the scars in May 2008.  The examiner 
identified scars on the feet that measured 3.5 by .4 cm., 2.5 by 
.3 cm., and 2.0 by .3 cm.  There were no symptoms related to the 
scars of the feet, including no tenderness on palpation.  A 
separate May 2008 VA foot examination revealed similar results of 
an absence of symptomatology.  Without any disabling 
manifestations, including painful scars, or scars covering a 
larger area, an initial compensable rating is not warranted for 
the scars of the feet at any point since the award of service 
connection under either set of rating criteria.

The May 2008 VA scar examiner also identified scars on the 
Veteran's face.  One scar on the left cheek near the eye was 
measured as 1 cm. in length by .8 cm in width.  There was 
underlying tissue loss associated with that scar, as well as a 
depression of the scar and tenderness on palpation.  Other scars 
found on the face were not wider than .5 cm.  There was 
tenderness on palpation associated with two scars on the right 
jaw.  The examiner stated that there was no disfigurement of the 
head, face, or neck associated with any of the scars.

Under the old rating criteria, a 10 percent rating would be 
warranted for scars of the face based on the May 2008 VA 
examination.  There was no disfigurement of the head, face, or 
neck; the scars were not poorly nourished or ulcerated; and the 
scars did not limit the function of the affected part.  
Nevertheless, some of the scars were tender and painful on 
objective examination.  See 38 C.F.R. § 4.118 (Diagnostic 
Code 7804) (2002).  This type of painful scar was not evident on 
previous examination.

Although a 10 percent rating would be warranted under the old 
rating criteria as of the May 2008 examination, an even higher 
rating is warranted for scars of the face under the revised 
criteria.  The examiner expressly stated that there was no 
disfigurement associated with the scars.  However, some of the 
manifestations are considered to be characteristics of 
disfigurement according to the revised rating criteria.  The scar 
on the left cheek was at least .6 cm wide-it was .8 cm wide.  
Additionally, there was depression of the scar.  There were no 
other characteristics of disfigurement.  Scars of the face with 
two or three characteristics of disfigurement warrant a 30 
percent rating under the revised criteria.  See 38 C.F.R. § 4.118 
(Diagnostic Code 7800) (2008).  In light of these findings, and 
despite the examiner's comment that there was no disfigurement, 
the Board concludes that a 30 percent rating is warranted for 
scars of the face based on the two characteristics of 
disfigurement.  These types of manifestations were not evident 
prior to the May 2008 VA scar examination (conducted on May 9, 
2008).  Therefore, the 30 percent rating is warranted effective 
May 9, 2008.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that the Veteran's nasal trauma or scars have 
reflected so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The 
symptoms of his disabilities have been accurately reflected by 
the schedular criteria.  Without sufficient evidence reflecting 
that the Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an extra-
schedular rating is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the following 
award should be made:  an evaluation of 30 percent for the 
Veteran's service-connected scars of the feet and face from May 
9, 2008.  No other higher ratings are warranted in connection 
with the Veteran's claims for an increase for nasal trauma and 
scars of the feet and face.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against other higher ratings, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Effective Dates

Generally, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.400 (2010).  The effective date of a 
reopened claim is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(2), (r).

Right Ankle

By way of background, the Veteran originally filed an application 
for benefits in July 1973 that included a claim of service 
connection for an ankle problem.  By an October 1973 rating 
decision, the RO denied service connection for a right ankle 
disability (characterized as a healed right ankle sprain).  The 
Veteran was notified of the denial and of his appellate rights by 
a letter dated later in October 1973.  He did not appeal the 
decision.  In May 1982, the Veteran filed a petition to reopen a 
claim of service connection for right ankle sprain.  By an August 
1982 rating decision, the RO denied the Veteran's petition to 
reopen the right ankle claim (characterized as sprained right 
ankle) and continued to deny the claim.  Although some of his 
claims that were also denied by the August 1982 decision were 
subsequently addressed by a supplemental statement of the case 
and a March 1983 Board decision, it does not appear that the 
Veteran was notified as to the denial of service connection for a 
right ankle disability in the August 1982 decision.

In February 1993, the Veteran submitted a petition to reopen his 
claim of service connection for an ankle disability.  By a July 
1993 rating decision, the RO denied the Veteran's petition to 
reopen the right ankle claim (characterized as residuals of 
sprained right ankle) and continued to deny the claim.  The 
Veteran was notified of the denial and of his appellate rights by 
a letter dated later in July 1993.  He did not appeal the 
decision; thus, the RO's July 1993 decision is final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1993).

The United States Court of Appeals for the Federal Circuit has 
held that a subsequent final adjudication of a claim which is 
identical to a pending claim that had not been finally 
adjudicated terminates the pending status of the earlier claim.  
Williams v. Peake, 521 F.3d 1348, 1351 (Fed Cir. 2008).  The 
notice given that the later claim has been disallowed informs a 
veteran that his claim for service connection has failed.  Id.  
Thus, even if the claim that was filed in May 1982 was pending on 
account of the Veteran not receiving notice of the August 1982 
decision as it pertains to a right ankle disability, the denial 
in the July 1993 rating decision terminated the pending status of 
that earlier claim.  Therefore, there was no pending claim once 
the July 1993 decision (of which the Veteran was sent notice of 
the decision and of his appellate rights) became final.

Thereafter, the Veteran filed a petition to reopen his claim of 
service connection for a right ankle disability in May 1999.  The 
claim was dated May 17, 1999, but was not received by the RO 
until May 20, 1999.  The claim was denied and the Veteran 
appealed.  During the course of the appeal, the RO granted the 
petition to reopen the claim and, on the merits, granted service 
connection for a right ankle disability (characterized as right 
ankle lateral ligament complex injury) by a September 2003 rating 
decision.  The RO set the effective date of the award of service 
connection to May 20, 1999.

The Veteran appealed for an earlier effective date for the award 
of service connection.  He contends that service connection (and 
any related disability rating) should be awarded from the date of 
his original claim.

Because the July 1993 RO decision is final, the claim by which 
the Veteran was granted service connection for a right ankle 
disability, and which led to this appeal, was a claim to reopen a 
previously denied claim.  The Court has held that when a claim is 
reopened, the effective date cannot be earlier than the date of 
the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 
(2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 
2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 
2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

On May 20, 1999, the RO received correspondence from the Veteran.  
It constituted a petition to reopen the previously denied claim 
and the effective date of the award of service connection for a 
right ankle disability was ultimately set as of that date.  The 
Veteran was therefore afforded the earliest possible effective 
date unless there is a document of record received earlier than 
May 20, 1999, that could be construed as a claim to reopen.

A review of the record reveals only a handful of correspondence 
that was associated with the record after the July 1993 letter 
notifying the Veteran of the right ankle denial and prior to the 
receipt of the claim to reopen on May 20, 1999.  In December 
1997, the Veteran filed a claim, but it pertained to 
posttraumatic stress disorder (PTSD) and to higher ratings for 
disabilities that were already service connected.  In November 
1998, the Veteran filed another claim, but it pertained to the 
feet, skin, neck, nasal area, and low back.  In April 1999, the 
Veteran submitted a statement that clarified his mailing address.  
Chronologically, the next correspondence received by the RO was 
the claim to reopen on May 20, 1999.  Thus, the Board finds that 
no correspondence received from the Veteran subsequent to the 
July 1993 notice letter and prior to the May 20, 1999 claim can 
be construed as a claim of service connection for a right ankle 
disability (or a petition to reopen the claim).

The Board notes that VA or uniformed services medical records may 
form the basis of an informal claim to reopen.  See 38 C.F.R. 
§ 3.157 (2010).  Under the provisions of 38 C.F.R. § 3.157(b)(1), 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be accepted 
as the date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of such 
examination, treatment or hospital admission.  Otherwise, in the 
case of evidence from a private physician, date of receipt of any 
record or report will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(2).

Several treatment records from the New Orleans VAMC predate the 
May 20, 1999 claim.  The records pertain to varying medical 
problems.  The earliest record that references the right ankle is 
one dated September 29, 1998.  X-rays were taken that showed 
degenerative changes in the right ankle.  The September 29, 1998 
record constitutes examination of a disability for which the 
Veteran filed a claim to reopen within one year.  See 38 C.F.R. 
§ 3.157(b)(1).  Therefore, the Board finds that the September 29, 
1998 VA record forms a basis for an informal claim to reopen.  As 
a result, an earlier effective date of September 29, 1998, is 
warranted for the grant of service connection for right ankle 
lateral ligament complex injury.

Feet

By way of background, the Veteran originally filed a claim for 
calluses on the bottom of his feet in July 1977.  By a November 
1979 rating decision, service connection was denied for 
callosities of the dorsum of both feet.  The Veteran appealed the 
decision.  The Board denied a claim of service connection for 
calluses of the feet in August 1980.  In July 1981, the RO denied 
a petition to reopen a claim of service connection for 
callosities of the feet.  In May 1982, the Veteran submitted a 
statement that was taken as a petition to reopen the claim.  By 
an August 1982 rating decision, the RO denied the petition and 
continued the denial of service connection for callosities of the 
dorsum of both feet.  The Veteran appealed the decision.  By a 
March 1983 decision, the Board denied the claim on account of no 
new factual basis warranting a change of the August 1980 
decision.

In August 1991, the Veteran filed a petition to reopen a claim of 
service connection for a foot disability.  The RO issued a 
decision in December 1991 informing the Veteran that no action 
would be taken on the claim without the submission of evidence 
not previously considered showing that the condition was incurred 
or aggravated by active duty.  In February 1993, the Veteran 
petitioned to reopen his claim of service connection for a 
disability of his feet.  By a July 1993 rating decision, the RO 
denied the petition and continued the denial of service 
connection for callosities of both feet.  The Veteran did not 
appeal the decision; thus, the RO's July 1993 decision is final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1993).

Thereafter, the Veteran filed a petition to reopen his claim of 
service connection for calluses of both feet in November 1998.  
The claim was dated and received on November 9, 1998.  The claim 
was denied and the Veteran appealed.  During the course of the 
appeal, the RO granted the petition to reopen the claim and, on 
the merits, granted service connection for a right ankle 
disability (characterized as calluses of the dorsum of bilateral 
feet) by a February 2000 rating decision.

In granting service connection, the RO assigned a noncompensable 
(zero percent) rating for calluses of the feet.  In a puzzling 
manner, the RO set the effective date of the award of service 
connection to June 29, 1973-the first day after the Veteran's 
separation from active service.  The RO determined that clear and 
unmistakable error (CUE) had been committed in a rating decision, 
dated October 12, 1973, and that it was undebatable that service 
connection should have been granted at that time.  The Board 
first points out that the October 12, 1973 decision addressed 
claims pertaining to a skin condition, nasal trauma, and the 
right ankle.  It did not reference callosities of the feet.  
Additionally, even if the RO was referring to another rating 
decision, such as the November 1979 decision, that decision was 
subsumed by a subsequent Board decision.  See 38 C.F.R. § 20.1104 
(2010).  Thus, a rating decision such as the November 1979 
decision is not a final decision that may be reviewed for CUE.  
See 38 C.F.R. § 3.105(a) (2010).  Moreover, it is not permissible 
for the RO to review a final Board decision (such as the August 
1980 or March 1983 decision that denied the relevant claim) for 
CUE.  See, e.g., 38 C.F.R. § 20.1100(b) (2010).  Given these 
circumstances, the June 29, 1973 effective date for the award of 
service connection for callosities of the feet has a questionable 
basis.

In any case, the issue presented to the Board for review is the 
effective date of November 9, 1998, for a 50 percent rating for 
disability of the feet (re-characterized as  calluses, dorsum of 
bilateral feet to include bilateral dorsal osteotomies of the 
fifth metatarsals, bilateral excision of the proximal phalanx of 
the fifth toes and bilateral partial syndactyly between the 
fourth and fifth toes, antalgic gait with instability and mild 
degenerative joint disease of the subtalar joint bilaterally) 
that was assigned by the RO in an August 2000 rating decision.  
The RO based the 50 percent evaluation primarily on a June 2000 
VA examination report.  The November 9, 1998 effective date was 
set as the date the Veteran's claim was received.

The Veteran appealed for an earlier effective date for the award 
of the 50 percent rating.  He contends that the 50 percent rating 
should be awarded from June 29, 1973.

Because the July 1993 RO decision is final, the claim by which 
the Veteran was granted service connection for disability of the 
feet, and which led to this appeal, was a claim to reopen a 
previously denied claim.  The effective date of the 50 percent 
rating cannot be earlier than the date of the claim to reopen.  
Juarez, 21 Vet. App. at 539-40.

On November 9, 1998, the RO received correspondence from the 
Veteran.  It constituted a petition to reopen the previously 
denied claim and the effective date of the award of the 50 
percent rating was ultimately set as of that date.  The Veteran 
was therefore afforded the earliest possible effective date 
unless there is a document of record received earlier than 
November 9, 1998, that could be construed as a claim to reopen.

A review of the record reveals only one correspondence that was 
associated with the record after the July 1993 letter notifying 
the Veteran of the callosities of the feet denial and prior to 
the receipt of the claim to reopen on November 9, 1998.  In 
December 1997, the Veteran filed a claim, but it pertained to 
PTSD and to higher ratings for disabilities that were already 
service connected.  Thus, the Board finds that no correspondence 
received from the Veteran subsequent to the July 1993 notice 
letter and prior to the November 9, 1998 claim can be construed 
as a claim of service connection for calluses of the feet (or a 
petition to reopen the claim).

Similar to the analysis of the right ankle claim, several 
treatment records from the New Orleans VAMC predate the November 
9, 1998 claim.  The records pertain to varying medical problems.  
The earliest record that references the feet is one dated 
September 29, 1998.  X-rays were taken of the feet that showed 
abnormal feet.  The September 29, 1998 record constitutes 
examination of a disability for which the Veteran filed a claim 
to reopen within one year.  See 38 C.F.R. § 3.157(b)(1).  
Therefore, the Board finds that the September 29, 1998 VA record 
forms a basis for an informal claim to reopen.  As a result, an 
earlier effective date of September 29, 1998, is warranted for 
the award of a 50 percent rating for calluses, dorsum of 
bilateral feet to include bilateral dorsal osteotomies of the 
fifth metatarsals, bilateral excision of the proximal phalanx of 
the fifth toes and bilateral partial syndactyly between the 
fourth and fifth toes, antalgic gait with instability and mild 
degenerative joint disease of the subtalar joint bilaterally.

The Board has considered the Veteran's contention that the 
effective date should be June 29, 1973.  However, the regulations 
pertaining to effective dates clearly prohibit the 50 percent 
rating from being assigned prior to the date of the claim to 
reopen.  This is so, regardless of the manner in which the RO 
previously assigned the effective date for the service connection 
grant.  




ORDER

Service connection for dental disease for compensation purposes 
is denied.

Service connection for headaches as secondary to service-
connected nasal trauma is granted.

Service connection for sinusitis/rhinitis and nosebleeds as 
secondary to service-connected nasal trauma is granted.

A compensable rating for nasal trauma is denied.

A 30 percent rating for scars of the face and feet is granted 
effective from May 9, 2008, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to an effective date of September 29, 1998, for the 
award of service connection for right ankle lateral ligament 
complex injury is granted, subject to laws and regulations 
governing the payment of monetary benefits.

Entitlement to an effective date of September 29, 1998, for the 
award of a 50 percent rating for calluses, dorsum of bilateral 
feet to include bilateral dorsal osteotomies of the fifth 
metatarsals, bilateral excision of the proximal phalanx of the 
fifth toes and bilateral partial syndactyly between the fourth 
and fifth toes, antalgic gait with instability and mild 
degenerative joint disease of the subtalar joint bilaterally, is 
granted, subject to laws and regulations governing the payment of 
monetary benefits.


REMAND

In March 2007, the Board reopened previously denied claims of 
service connection for residuals of a neck injury to include 
degenerative joint disease and for lumbosacral strain.  The two 
claims were remanded for proper VCAA notification and for any 
other development deemed appropriate.

The Veteran submits that he injured his low back and neck areas 
during active military service.  He maintains that any current 
low back and neck disability developed as a result of the in-
service injuries.  Thus, the Veteran contends that service 
connection is warranted.

The Veteran's service treatment records document injuries to the 
low back and the neck.  In April 1972, the Veteran was seen for a 
complaint of low back pain in Fort Hood.  No specific injury was 
detailed and the Veteran had vague symptoms.  The impression was 
a mild lumbosacral strain and the Veteran was treated with 
Robaxisal.  There is no other reference to low back problems in 
the service treatment records including in the May 1973 
separation examination report.

In December 1972, the Veteran was seen for a neck injury that 
occurred at the main gymnasium in Fort Lewis, Washington.  It was 
noted that he injured his neck while playing basketball.  The 
diagnosis was a probable strain of the muscles in the neck.  The 
Veteran had limited range of motion in all directions and he was 
treated with Valium and heat.  X-rays showed no bony lesion and 
he was returned to duty.   There is no other reference to neck 
problems in the service treatment records including in the May 
1973 separation examination report.

In April 2001, the Veteran underwent VA examination in connection 
with the two claims.  The examiner noted an accurate medical 
history and examined the Veteran.  The examiner diagnosed the 
Veteran with degenerative joint disease of the lumbar spine and 
of the cervical spine.  For lumbar spine, the examiner gave the 
opinion that the pathology was not likely to be related to any 
in-service accident.  For the cervical spine, the examiner gave 
the opinion that the pathology was not related to the service.  
Thus, the April 2001 examination report does not support the 
Veteran's claims.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
held that a medical opinion which only contains data and 
conclusions, and is not supported by reasons or rationale is 
accorded no probative weight.  See also Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) (a medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two).  The April 
2001 examination report contains data and a conclusion, but the 
conclusion is not supported by any rationale.  An additional VA 
examination of the spine was conducted in May 2008.  However, no 
opinion was provided by the examiner.

The Court has also held that once VA undertakes the effort to 
provide a medical examination or opinion, it must provide an 
adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  Because the April 2001 medical opinions are not 
supported by any rationale, the opinions are not adequate.  
Accordingly, the two claims must be remanded in order to schedule 
the Veteran for a VA examination of the cervical and lumbar 
spine.  The prospective examiner should also provide an opinion 
as to whether the Veteran has a lumbar and/or cervical spine 
disability that is related to his active military service, 
including the two documented in-service injuries.  Supporting 
rationale must accompany any conclusions reached.

It appears that the Veteran continues to receive regular 
treatment at the New Orleans VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since August 2009) from 
the New Orleans VAMC and associate the 
records with the claims folder.

2.  Schedule the Veteran for a VA 
examination of his spine.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  The entire 
claim file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
All appropriate tests and studies, to 
include x-rays of the lumbar and cervical 
spine, should be performed and all clinical 
findings should be reported in detail.  The 
examiner should identify the Veteran's 
disabilities affecting his lumbar and 
cervical spines.  Based on a review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the Veteran has a 
current lumbar and/or cervical disability 
that is related to his active military 
service, particularly the documented in-
service injuries to his low back and neck 
described in the section above.  The 
examiner should also indicate whether any 
such disability is more likely than not of 
post-service onset.  All opinions must be 
set forth in detail and explained in the 
context of the record.  A rationale must be 
provided for any conclusion reached.  An 
opinion should be provided for each 
identified lumbar and cervical spine 
disability.

3.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner.

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
claims of service connection for 
lumbosacral strain and residuals of a neck 
injury to include degenerative joint 
disease.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


